Citation Nr: 1125925	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a head injury, to include headaches.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to a head injury.

6.  Entitlement to service connection for a disfiguring facial scar.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2009, the Veteran presented testimony at a hearing before RO personnel.  Additionally, in March 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge.  Transcripts of these hearings have been associated with the Veteran's VA claims folder.

A July 2010 rating decision denied the Veteran entitlement to TDIU.  At the above-referenced March 2011 Board hearing, the Veteran appeared to express disagreement with that decision.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, head injury, cervical spine disability, disfiguring facial scar, and TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depressed mood, intrusive thoughts, anxiety, hypervigilance, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  There is no evidence of flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing effective work and social relationships.  

2.  The evidence does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.  





CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for PTSD, but no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Application of extraschedular provisions for the service-connected PTSD is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for service-connected PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected PTSD essentially fall within this fact pattern.  Prior to the RO's March 2008 grant of service connection for PTSD, the Veteran was notified (by a January 2008 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the March 2008 rating decision and the January 2010 SOC] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Internet articles, as well as VA and private treatment records.  

Also, the Veteran was afforded a VA examination in January 2008.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination report contains sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an attorney.  He was afforded personal hearings in August 2009 and March 2011.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased rating for PTSD.  

Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

In addition to PTSD, for which service connection was established, the Veteran's treatment history indicates diagnoses of cognitive disorder, not otherwise specified (NOS), as well as major depressive disorder.  See a private treatment evaluation from G.J., Ph.D., dated in October 2009.  

However, it is well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from the cognitive disorder, NOS, and major depressive disorder.  Further, no mental health professional has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

The Veteran's service-connected PTSD is currently rated 10 percent disabling.  For the reasons expressed immediately below, the Board finds that the Veteran's PTSD symptoms warrant the assignment of a 30 percent rating under Diagnostic Code 9411.

As indicated above, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).
The Veteran was afforded a VA psychiatric examination in January 2008.  He complained of intrusive thoughts and flashbacks as well as sleep disturbance, anxiety attacks, hypervigilance, and fear.  He stated that he was married twice, and that he still sees his four children from his first marriage.  He also reported that his second wife passed away, and that he lived by himself and experienced "some" social isolation.  Although he was able to bathe and get dressed, he had a housekeeper to do chores and cook for him.  He worked until 1997 in his own upholstering company when he retired due to physical problems.      

Upon examination, the VA examiner reported that the Veteran was alert and oriented, was not suicidal or homicidal, and did not have hallucinations or delusions.  However, the Veteran demonstrated anxiety and hypervigilance.  The examiner also noted the Veteran's complaints of restless sleep.  He also reported that the Veteran had a "significant" amount of intrusive thoughts, flashbacks, and hypervigilance from his Korean War experience.  

VA and private mental health evaluations dated from August 2007 to March 2011 document the Veteran's treatment for depression, sleep impairment, anxiety, memory loss, and suspiciousness.  In particular, he reported depression during a  September 2010 mental health evaluation.  Further, December 2010 and March 2011 evaluations noted his nightmares, night sweats, intrusive thoughts, distress at internal and external cues, efforts to avoid thoughts or feelings, diminished interest in activities, difficulty sleeping, irritability, hypervigilance, decreased short-term memory, and exaggerated startle response.  His mood was reported as dysthymic.  Further, an October 2009 neuropsychological evaluation by Dr. G.J. indicated that psychological testing of the Veteran revealed moderate levels of depression and average memory.  Notably, the Veteran complained of "mild" memory loss during a December 2009 VA examination for a head injury.  An August 2007 evaluation by E.T., Ph.D., noted the Veteran's complaints of sleep impairment and that he becomes "extremely upset" around places, people, and events that remind him of the military.  He further stated that he had difficulty trusting others and did not have any close friends.  

The Veteran continued his complaints of depressed mood, suspiciousness of others, chronic sleep impairment, and memory loss at the August 2009 hearing before RO personnel and the March 2011 Board hearing.  Although the Veteran indicated that he once had a panic attack when he ran out of medication for his heart disability, he did not indicate that he experienced any other panic attacks.  See the March 2011 Board hearing transcript, page 28.  However, he testified at the March 2011 Board hearing that he experiences short-term memory loss.  Id. at page 27.
 
In short, although the Veteran does not have panic attacks, which are symptomatology consistent with the assignment of a 30 percent rating, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 30 percent rating.  See 38 C.F.R. § 4.7 (2010).  Criteria for the assignment of a 30 percent rating, which have arguably been met or approximated include depressed mood, anxiety, suspiciousness, mild memory loss, and chronic sleep impairment.  

The Board also observes that the Veteran has been assigned GAF scores between 46 and 65, which indicate serious to mild impairment.  See the January 2008 VA examination report; see also an August 2007 private mental health evaluation from Dr. E.T.  Although the January 2008 VA examiner also assigned a GAF score of 45, he noted that score was the Veteran's overall GAF, whereas the GAF score of 65 was specifically based on the Veteran's military experiences.  The GAF scores of record are more appropriately reflected in the assignment of a 30 percent disability rating.  

Based on the evidence of record, the Board concludes that symptomatology which warrants an increased rating of 30 percent is approximated.  See 38 C.F.R. § 4.7 (2010).

The Board also considered the assignment of a rating in excess of 30 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [noting that when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  For the reasons expressed immediately below, the Board has determined that the evidence does not support a conclusion that the Veteran has symptoms of occupational and social impairment, which would warrant the assignment of a 50, 70, or 100 percent disability rating.

With respect to the criteria for the assignment of a 50 percent disability rating, the Board notes that VA and private mental health evaluations document the Veteran's treatment for lack of motivation and depressed mood.  Additionally, as discussed above, the Veteran has indicated that he experienced short-term memory loss.  However, the Veteran's VA and private evaluations and treatment records do not indicate a history of flattened affect, impaired judgment, impaired speech, panic attacks, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.    

With regard to difficulty in establishing effective work and social relationships, the Board observes the Veteran's report that his distrust of others has made it difficult for him to have close friends.  However, he reported to the January 2008 VA examiner that he still sees his four children from his first marriage, and a September 2010 VA mental health evaluation indicates that he is close with his sister.  He also indicated during a December 2010 VA mental health evaluation that he is interested in taking music classes, being involved in other activities, and learning how to improve his PTSD symptomatology.  Finally, he stated during the December 2010 VA mental health evaluation as well as the March 2011 Board hearing that he goes to church.     

With regard to work relationships, the evidence of record shows that the Veteran worked as a self-employed upholsterer until 1997 when he retired due to physical problems.  See, e.g., the January 2008 VA examination report.  The Board notes the Veteran's testimony at the March 2011 Board hearing that he had two employees and a secretary, and that there were moments when he had to "blow up" at them.  See the March 2011 Board hearing transcript, page 21.  He also stated that he had difficulty controlling his anger with customers.  Id. at page 23.  The Veteran therefore indicated that he preferred to work by himself.  However, the January 2008 VA examiner noted the Veteran's report that he was gainfully employed and retired due to physical problems.  The evidence of record therefore shows that the Veteran was able to maintain stable employment until retirement.  
Based upon the evidence, the Board finds that the Veteran's  PTSD symptoms do not closely approximate the criteria for a 50 percent disability rating under 38 C.F.R. § 4.130.  The evidence does not demonstrate that the Veteran has occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating under Diagnostic Code 9411.  While he arguably has disturbances of motivation and mood and impaired memory, he has not demonstrated flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Because the Veteran demonstrates only two out of the nine criteria for a 50 percent disability rating, the evidence of record does not support a conclusion that the Veteran has met the criteria for a 50 percent disability rating under 38 C.F.R. § 4.130.

With respect to the criteria for the assignment of a 70 percent disability rating, the Board notes that, as discussed above, the Veteran has difficulty adapting to stressful circumstances, to include his work.  The VA and private treatment records also document his impaired impulse control.  However, the Veteran's VA and private evaluations and treatment records do not indicate a history of suicidal ideation, obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, or near-continuous panic or depression affecting the ability to function independently.  Nor is there evidence of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Because the Veteran demonstrates only two out of the nine criteria for a 70 percent disability rating, the evidence of record does not support a conclusion that the Veteran has met the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130.

The Board also considered the Veteran's entitlement to a 100 percent disability rating.  There is no indication of total occupational and social impairment, as would be required by such a rating.  Specifically, there is no evidence of gross impairment in thought processes and communication or grossly inappropriate behavior; nor is there persistent delusions and hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  The Veteran himself does not appear to endorse the severe symptoms which are consistent with a 100 percent rating.  

Moreover, there are no other factors which would lead the Board to conclude that a 50, 70, or 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [finding that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, suspiciousness, mild memory loss, and chronic sleep impairment.  These symptoms are more congruent with the assigned 30 percent disability rating.

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7 (2010).  The appeal is allowed to that extent.

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD has been initially evaluated as 10 percent disabling, effective from August 22, 2007, the date of his service connection claim.

It appears from the medical records and the Veteran's own statements that the PTSD symptomatology has not appreciably changed since the date of service connection.  Specifically, the VA and private mental health evaluations document the Veteran's depression, anxiety, suspiciousness, memory loss, and sleep impairment.  The Board therefore believes that a 30 percent disability rating may be assigned for the entire period from August 22, 2007.  There appears to have been no time during which the schedular criteria for a 50, 70, or 100 percent rating were met or approximated.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  As discussed above, the evidence of record shows that the Veteran has been retired since 1997, and that he previously was a self-employed upholsterer.  See, e.g., the January 2008 VA examination report.  The Board notes the Veteran's complaints that when he worked, there were moments when he was irritable towards his employees and customers due to his PTSD.  However, as noted above, the criteria for the current 30 percent disability rating contemplates "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)."  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Although having no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the newly assigned 30 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  There is no evidence to suggest, nor does the Veteran so contend, that he has required frequent periods of hospitalization as a result of his PTSD symptomatology.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In granting the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As will be discussed below, the Board is remanding the Veteran's claim of TDIU to the RO for adjudication.  






ORDER

Entitlement to an initial 30 percent disability rating, but not higher, for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Service connection for bilateral hearing loss disability and tinnitus

The Board observes that the Veteran was provided a VA audiological examination in January 2008.  The VA examiner noted a review of an audiological evaluation at the VA Medical Center in Battle Creek, Michigan dated in September 2006.  The Board notes that this audiological evaluation has not been associated with the Veteran's claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Service connection for a head injury, cervical spine disability, and facial scar

The RO scheduled the Veteran for a VA examination in December 2009 to address the etiology of the Veteran's head injury and facial scar.  See 38 C.F.R.                     § 3.159(c)(4)(i) (2010).  Unfortunately, the Board finds that a remand is necessary prior to review of the Veteran's claims.  In particular, the Board observes that the VA examiner, after reviewing the Veteran's claims folder and examining the Veteran, failed to render an opinion as to whether it is at least as likely as not that the Veteran's head injury residuals, cervical spine disability, and facial scar are related to his military service.  

Additionally, it is unclear as to whether the VA examiner found the Veteran credible with respect to his in-service head injury.  Although the examiner indicated that the Veteran's traumatic brain injury was associated with a service-related injury, she also noted that the Veteran's service treatment records did not support a head injury occurring while in the service.  The Board notes that the Veteran is competent to attest to experiencing a head injury during his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of an in-service head injury.  

None of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's head injury residuals, cervical spine disability, and facial scar and his in-service head injury.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disabilities and whether such are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

TDIU

As was described in the Introduction above, in July 2010 the RO denied the Veteran's claim of entitlement to TDIU.  The Veteran has since expressed disagreement with that decision.  See the March 2011 Board hearing transcript, page 25.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the Veteran's claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should request a copy of the September 2006 audiological evaluation from the VA Medical Center in Battle Creek, Michigan.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination for the purpose of obtaining the following:

a. Identify any current head injury residuals;

b. If head injury residuals are diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current head injury residuals are etiologically related to his active service, to include the Veteran's assertions as to an in-service head injury.  

c. Identify any current cervical spine disability;

d. If a cervical spine disability is diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current cervical spine disability is etiologically related to his active service, to include the Veteran's assertions as to an in-service head injury.  

e. Identify any current facial scar;

f. If a facial scar is diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current facial scar is etiologically related to his active service, to include the Veteran's assertions as to an in-service head injury.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5. The RO should issue an SOC pertaining to the issue of entitlement to TDIU.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


